DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 08/07/2019.
B.	Claims 1-20 remains pending.
  
Claim Interpretation
1a.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

1b.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1c.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: code instructions to in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Moudy, Christopher (US Pat. 9,336,268 B1), herein referred to as “Moudy”.


As for claim 1. A computer implemented method of calculating feedback parameters for presentation images presented to spectators (col.1, lines 17-30 system for capturing feedback from users digesting content), comprising: 

obtaining a presentation stream comprising a sequence of a plurality of presentation images (col.1 lines 35-36 various content can be monitored for feedback of the users on client devices); 

analyzing the presentation stream to identify a plurality of presentation periods of a presentation session, during each of the plurality of presentation periods an associated one of the plurality of presentation images is presented to at least one spectator (col.1, lines 40-45 feedback is grouped into multiple feedback aggregations of the same content/context but across different time periods); 

receiving, via a network, a plurality of feedback messages transmitted by at least one client device used by the at least one spectator to provide a feedback to at least one of the plurality of presentation images (fig. 8, 801; col. 20, lines 5-32 transmitting feedback gathered by one or more client devices to the feedback server);

 correlating each of the plurality of feedback messages with one of the plurality of presentation images according to a presentation period of the plurality of presentation periods during which each feedback message is received (fig. 8, 801; wherein content is 

 and transmitting the plurality of correlated feedback messages to at least one feedback analysis system adapted to calculate at least one feedback parameter for the at least one presentation image based on the feedback extracted from at least one of the plurality of feedback messages correlated with the at least one presentation image (fig.8, 801 the gathering of feedback from user col.20, line 63- col.21, line 16 to the transmitting of server processed results 806 “transmit sentiment analyzer outputs to recipient devices). 

As for claim 2. The computer implemented method of claim 1, wherein the feedback comprising at least one of: a content feedback to a content of the at least one presentation image and an emotional feedback indicative of a state of mind of the at least one spectator (col.30, lines 33-38 recording emotional feedback of user on client device). 

As for claim 3. The computer implemented method of claim 1, further comprising at least one of the plurality of feedback messages is transmitted by the at least one client device in response to at least one feedback request transmitted to the at least one client device during at least one of the plurality of presentation periods (col.1, lines 40-50 

As for claim 4. The computer implemented method of claim 3, wherein the at least one feedback request is transmitted according to at least one feedback request indication embedded within the presentation stream (fig.11, 1101 different feedback requests). 

As for claim 5. The computer implemented method of claim 3, wherein the at least one feedback request is transmitted in response to an instruction received from a client device used by a presenter conducting the presentation session (fig.11 collecting feedback from clients and parsing them). 

As for claim 6. The computer implemented method of claim 3, wherein the at least one feedback request is automatically generated in case an involvement score calculated for the at least one spectator is lower than a predefined threshold, the involvement score calculated based on the at least one feedback parameter is indicative of an involvement level of the at least one spectator (col.16, lines 42-54 and fig. 11, 1109 calculating sentiment score for multimodal content feedback). 

As for claim 7. The computer implemented method of claim 1, further comprising adjusting in real-time at least one of the plurality of presentation periods according to a reception rate of at least some of the plurality of feedback messages (col. 21, line 6 real-time adjusting). 

As for claim 8. The computer implemented method of claim 1, wherein the at least one feedback parameter comprises at least one member of a group consisting of: an involvement score indicative of an involvement level of the at least one spectator expressed by a count of feedback messages initiated by the at least one spectator, a content score indicative of understanding of the at least one spectator of a content presented by the at least one presentation image, and an emotional score indicative of a state of mind of the at least one spectator during presentation of the at least one presentation image (col.16, lines 42-54 and fig. 11, 1109 calculating sentiment score for multimodal content feedback; col.24, line 26 different recorded emotion effect sentiment score). 

As for claim 9. The computer implemented method of claim 1, further comprising adjusting in real-time at least one of the plurality of presentation periods according to the at least one feedback parameter (col. 21, line 6 real-time adjusting; col. 1, lines 46-50 a sentiment analyzer system may determine sentiment scores in real-time or near real-time and transmit sentiment analyzer outputs to one or more presentation computing devices associated with a presenter of live content). 

As for claim 10. The computer implemented method of claim 1, wherein the at least one feedback analysis system is further adapted to generate at least one alert to a client device used by a presenter of the presentation session, the at least one alert is generated based on the at least one feedback parameter according to at least one 

As for claim 11. The computer implemented method of claim 10, wherein the at least one feedback analysis system is further adapted to generate a plurality of alerts prioritized according to priorities defined based on the at least one of: the at least one feedback parameter identified for the at least one spectator during at least one previous presentation session attended by the at least one spectator, and at least one feedback classification rule (fig. 15; real-time alert, col.35, lines 3-11). 

As for claim 12. The computer implemented method of claim 1, wherein the at least one feedback analysis system is further adapted to generate a spectator feedback report for the at least one spectator based on the at least one feedback parameter calculated for a plurality of feedback events in which the at least one spectator provided feedback during the presentation session (col. 6, lines 4-11 generation of reports for specific users). 

As for claim 13. The computer implemented method of claim 12, wherein the at least one feedback analysis system is further adapted to adjust the spectator feedback report according to the at least one feedback parameter calculated for the at least one spectator during a plurality of previous presentation sessions attended by the at least one spectator (col.53, lines 45-65 adjustment to report is reflected based upon 

As for claim 14. The computer implemented method of claim 1, wherein the at least one feedback analysis system is further adapted to generate a presenter feedback report for a presenter conducting the presentation session based on the at least one feedback parameter calculated for a plurality of feedback events in which the at least one spectator provided feedback during the presentation session (col. 54, lines 17-25 for a eLearning sessions content can be adjusted/customized based upon report). 

As for claim 15. The computer implemented method of claim 14, wherein the at least one feedback analysis system is further adapted to adjust the presenter feedback report according to the at least one feedback parameter calculated for a plurality of previous presentation sessions conducted by the presenter (col. 54, lines 17-25 for a eLearning sessions content can be adjusted/customized based upon report; aggregated feedback from one or more users across one or more sessions).  

As for claim 16. The computer implemented method of claim 1, wherein the at least one feedback analysis system is further adapted to generate at least one feedback analytics for at least one aggregated feedback parameter created by aggregating the at least one parameter calculated for a plurality of spectators attending the presentation session (col. 54, lines 17-25 for a eLearning sessions content can be adjusted/customized 

As for claim 17. The computer implemented method of claim 16, wherein the at least one feedback analysis system is further adapted to apply at least one machine learning algorithm to the at least one feedback analytics generated for the presentation stream during a plurality of presentation sessions to identify at least one feedback pattern for at least one of the presentation images (col.40, line 29 adaptive machine learning to analyze the feedback recorded). 

As for claim 18. The computer implemented method of claim 17, wherein the at least one feedback analysis system is further adapted to generate at least one recommendation for adjusting at least one presentation element of the at least one presentation image based on analysis of the at least one feedback pattern (col.27, line 22; col.29, line 36; col. 31, line 37 different patterns identified and analyzed). 

As for claim 19. A system for calculating feedback parameters for presentation images presented to spectators, comprising (col.1, lines 17-30 system for capturing feedback from users digesting content), 

a program store storing a code (fig.5, 516 computer readable storage media); 



code instructions to analyze the presentation stream to identify a plurality of presentation periods of a presentation session, during each of the plurality of presentation periods an associated one of the plurality of presentation images is presented to at least one spectator (col.1, lines 40-45 feedback is grouped into multiple feedback aggregations of the same content/context but across different time periods); 

code instructions to receive, via a network, a plurality of feedback messages transmitted by at least one client device used by the at least one spectator to provide a feedback to at least one of the plurality of presentation images (fig. 8, 801; col. 20, lines 5-32 transmitting feedback gathered by one or more client devices to the feedback server); 

code instructions to correlate each of the plurality of feedback messages with one of the plurality of presentation images according to a presentation period of the plurality of presentation periods during which each feedback message is received (fig. 8, 801; wherein content is described as and encompasses presentations : “. In content distribution networks 100 used for media distribution, interactive gaming, and the like, a content server 112 may include media content files Such as music, movie” col.5, lines 35-39);

 and code instructions to transmit the plurality of correlated feedback messages to at least one feedback analysis system adapted to calculate at least one feedback parameter for the at least one presentation image based on the feedback extracted from at least one of the plurality of feedback messages correlated with the at least one presentation image (fig.8, 801 the gathering of feedback from user col.20, line 63- col.21, line 16 to the transmitting of server processed results 806 “transmit sentiment analyzer outputs to recipient devices). 

As for claim 20. The system of claim 19, further comprising the at least one processor is integrated in a receiver integrating the at least one feedback analysis system (fig.5 processor within computer system 500 having a communication subsystem to connect to feedback analysis server).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT-IDENTIFIER:    US 20190349212 A1 
 

                        AUDIENCE ANALYSIS


provided.  The present invention may include receiving a participant data feed 
having at least one physical marker of a meeting participant.  The present 
invention may include measuring the physical marker of each participant.  The 
present invention may include deriving at least one initial audience metric 
associated with the participant.  The present invention may include generating 
a baseline participant score for each participant based on the derived initial 
audience metric.  The present invention may include evaluating the generated 
baseline participant score in view of at least one initial factor.  The present 
invention may include generating a baseline meeting effectiveness score for the 
meeting by aggregating the evaluated baseline participant scores of a plurality 

baseline meeting effectiveness score. 


                        Market Viability and Audience Metrics for Scripted 
                        Media
A decision support tool that provides tools for content insights and marketing 
analysis to an individual user or an individual partner.  In one embodiment, a 
networked computerized system for predicting, analyzing and evaluating scripted 
content includes a plurality of networked, standalone, programmed devices and a 
network that connects the programmed devices.  Each of the programmed devices 
includes: an interactive subsystem component that allows for input of scripted 
content data by users and partners, a data storage subsystem component that 
stores the scripted content data input by the users and the partners, and a 

content data to produce a predictive or descriptive recommendation for action 
or for analysis to individual users or partners.  The predictive recommendation 
for action may occur at a pre-production or pre-acquisition stage of the 
scripted content.

                        ENTERTAINMENT CONTENT 

Targeted Content solutions can be provided using a variety of techniques.  
Targeted Content can be provided in place of generic advertisements on a first 
device or on personal computing devices.  Targeted Content can be presented 
during, or in place of, generic advertisements in Content (e.g., television 
content, streaming content, etc.).  Targeted Content can include customized 
video content to improve a user's viewing experience and thereby provide 

video content and/or customized content that is provided to a user can be 
paused or substituted to permit customized content to be delivered to the user.  
The video content and/or customized content can be of sporting events, and can 
facilitate and improve participation in a Fantasy Sports league.



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        October 21, 2021